1    Dan Stormer, Esq. [S.B. # 101967]
     Brian Olney, Esq. [S.B. #298089]
2    HADSELL STORMER RENICK & DAI LLP
     128 N. Fair Oaks Avenue
3    Pasadena, California 91103
     Telephone: (626) 585-9600
4    Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
5            bolney@hadsellstormer.com
6
     Attorneys for Plaintiffs
7
     [Additional Counsel continued on next page]
8
9                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
         KARLA GARCIA ARANDA, an                    Case No.: 19-cv-01770-RGK (RAO)
11       individual; ALFREDO ARANDA, an
         individual; and Minor Plaintiff B.A., by   [Assigned to the Honorable R. Gary
12       and through his Guardian ad Litem,         Klausner– Courtroom 850]
         Robert Jacobs,
13
                         Plaintiffs,                PROTECTIVE ORDER1
14
               v.
15                                                  Complaint filed:        August 15, 2018
         COUNTY OF LOS ANGELES, a public            Discovery Cut-Off:      January 30, 2020
16       entity, LOS ANGELES DEPARTMENT             Motion Cut-Off:         January 16, 2020
         OF CHILDREN AND FAMILY                     Trial Date:             March 31, 2020
17       SERVICES, a subdivision of the County
         of Los Angeles; RUBEN JIMENEZ, an
18       individual; MELISSA RAMIREZ, an
         individual; LYDIA BUENO, an
19       individual; ALEXANDRA RONCES, an
         individual; GLADYS ESCOBEDO, an
20       individual; EVITA SALAS, an
         individual, ANTONIA LOPEZ, an
21       individual; RACHEL SIMONS, an
         individual; GLORIA MEJIA, an
22       individual; STEPHANIE MORALES, an
         individual; LAURA LUNA, an
23       individual; SANDRA JIMENEZ, an
         individual; OFFICER PACHECO, an
24       individual; OFFICER ESPINOZA, an
         individual, and DOES 1- 10,
25
                        Defendants.
26
27   1
      This Protective Order is substantially based on the model protective order provided
     under Magistrate Judge Rozella A. Oliver’s Procedures and modified as directed by the
28   Court’s December 6, 2019 order (Dkt No. 132).
     PROTECTIVE ORDER
1    [Additional Counsel continued from previous page]
2
     Olu K. Orange, Esq. (SBN 213653)
3    o.orange@orangelawoffices.com
     ORANGE LAW OFFICES, P.C.
4    3435 Wilshire Boulevard, Suite 2910
     Los Angeles, California 90010
5    TEL: (213) 736-9900
     FAX: (213) 417-8800
6
7    Rachel Steinback (SBN 310700)
     LAW OFFICE OF RACHEL STEINBACK
8    3435 Wilshire Blvd, Suite 2910
     Los Angeles, CA 90010
9    Telephone: (213) 537-5370
     Facsimile: (213) 232-4003
10   Email: steinbacklaw@gmail.com
11
     Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER
1    1.    A.     PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, Plaintiffs hereby petition the Court to enter the following
6    Protective Order. This Order does not confer blanket protections on all disclosures or
7    responses to discovery and the protection it affords from public disclosure and use
8    extends only to the limited information or items that are entitled to confidential treatment
9    under the applicable legal principles.
10         B.     GOOD CAUSE STATEMENT
11         This action is likely to involve personal health and education information of adults
12   and a minor, information regarding the physical, emotional, and sexual abuse of a minor,
13   and juvenile proceedings involving the separation of a minor from his parents for more
14   than two years, for which special protection from public disclosure and from use for any
15   purpose other than prosecution of this action is warranted, and the disclosure of which
16   would seriously invade Plaintiffs’ protected privacy rights. Such confidential and
17   proprietary materials and information consist of, Plaintiff Karla Garcia Aranda’s medical
18   records, minor Plaintiff B.A.’s medical records, B.A.’s education records, records
19   containing B.A.’s personal identifying information, B.A.’s juvenile court records, and
20   any witness testimony addressing private facts contained within the protected documents
21   . Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
22   disputes over confidentiality of discovery materials, to adequately protect information
23   the parties are entitled to keep confidential, to ensure that the parties are permitted
24   reasonable necessary uses of such material in preparation for and in the conduct of trial,
25   to address their handling at the end of the litigation, and serve the ends of justice, a
26   protective order for such information is justified in this matter. It is the intent of the
27   parties that information will not be designated as confidential for tactical reasons and
28   that nothing be so designated without a good faith belief that it has been maintained in a

      PROTECTIVE ORDER                             -1-
1    confidential, non-public manner, and there is good cause why it should not be part of the
2    public record of this case.
3          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
4          As set forth in Section 12.3, below, this Protective Order does not entitle the
5    parties to file confidential information under seal; Local Civil Rule 79-5 sets forth the
6    procedures that must be followed and the standards that will be applied when a party
7    seeks permission from the court to file material under seal.
8          There is a strong presumption that the public has a right of access to judicial
9    proceedings and records in civil cases. In connection with non-dispositive motions, good
10   cause must be shown to support a filing under seal. See Kamakana v. City and County of
11   Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d
12   1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576,
13   577 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing),
14   and a specific showing of good cause or compelling reasons with proper evidentiary
15   support and legal justification, must be made with respect to Protected Material that a
16   party seeks to file under seal. The parties’ mere designation of Disclosure or Discovery
17   Material as CONFIDENTIAL does not—without the submission of competent evidence
18   by declaration, establishing that the material sought to be filed under seal qualifies as
19   confidential, privileged, or otherwise protectable—constitute good cause.
20         Further, if a party requests sealing related to a dispositive motion or trial, then
21   compelling reasons, not only good cause, for the sealing must be shown, and the relief
22   sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
23   v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
24   of information, document, or thing sought to be filed or introduced under seal in
25   connection with a dispositive motion or trial, the party seeking protection must articulate
26   compelling reasons, supported by specific facts and legal justification, for the requested
27   sealing order. Again, competent evidence supporting the application to file documents
28   under seal must be provided by declaration.

      PROTECTIVE ORDER                            -2-
1          Any document that is not confidential, privileged, or otherwise protectable in its
2    entirety will not be filed under seal if the confidential portions can be redacted. If
3    documents can be redacted, then a redacted version for public viewing, omitting only the
4    confidential, privileged, or otherwise protectable portions of the document, shall be filed.
5    Any application that seeks to file documents under seal in their entirety should include
6    an explanation of why redaction is not feasible.
7    2.    DEFINITIONS
8          2.1    Action: Karla Garcia Aranda et al. v. County of Los Angeles et al., 19-cv-
9    01770-RGK (RAO)
10         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
11   information or items under this Order.
12         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
13   is generated, stored or maintained) or tangible things that qualify for protection under
14   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
15   Statement.
16         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
17   support staff).
18         2.5    Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20         2.6    Disclosure or Discovery Material: all items or information, regardless of the
21   medium or manner in which it is generated, stored, or maintained (including, among
22   other things, testimony, transcripts, and tangible things), that are produced or generated
23   in disclosures or responses to discovery in this matter.
24         2.7    Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
26   expert witness or as a consultant in this Action.
27         2.8    House Counsel: attorneys who are employees of a party to this Action.
28   House Counsel does not include Outside Counsel of Record or any other outside

      PROTECTIVE ORDER                             -3-
1    counsel.
2          2.9    Non-Party: any natural person, partnership, corporation, association or other
3    legal entity not named as a Party to this action.
4          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
5    this Action but are retained to represent or advise a party to this Action and have
6    appeared in this Action on behalf of that party or are affiliated with a law firm that has
7    appeared on behalf of that party, and includes support staff.
8          2.11 Party: any party to this Action, including all of its officers, directors,
9    employees, consultants, retained experts, and Outside Counsel of Record (and their
10   support staffs).
11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
12   Discovery Material in this Action.
13         2.13 Professional Vendors: persons or entities that provide litigation support
14   services (e.g., photocopying, videotaping, translating, preparing exhibits or
15   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
16   their employees and subcontractors.
17         2.14 Protected Material: any Disclosure or Discovery Material that is designated
18   as “CONFIDENTIAL.”
19         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
20   from a Producing Party.
21   3.    SCOPE
22         The protections conferred by this Order cover not only Protected Material (as
23   defined above), but also (1) any information copied or extracted from Protected
24   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
25   (3) any testimony, conversations, or presentations by Parties or their Counsel that might
26   reveal Protected Material.
27         Any use of Protected Material at trial shall be governed by the orders of the trial
28   judge. This Order does not govern the use of Protected Material at trial.

      PROTECTIVE ORDER                            -4-
1    4.    DURATION
2          Once a case proceeds to trial, information that was designated as
3    CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
4    an exhibit at trial becomes public and will be presumptively available to all members of
5    the public, including the press, unless compelling reasons supported by specific factual
6    findings to proceed otherwise are made to the trial judge in advance of the trial. See
7    Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
8    documents produced in discovery from “compelling reasons” standard when merits-
9    related documents are part of court record). Accordingly, the terms of this protective
10   order do not extend beyond the commencement of the trial.
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
13         Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of material, documents, items or oral or written communications that
17   qualify so that other portions of the material, documents, items or communications for
18   which protection is not warranted are not swept unjustifiably within the ambit of this
19   Order.
20         Mass, indiscriminate or routinized designations are prohibited. Designations that
21   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
22   to unnecessarily encumber the case development process or to impose unnecessary
23   expenses and burdens on other parties) may expose the Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise provided in this
28   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

      PROTECTIVE ORDER                            -5-
1    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
2    must be clearly so designated before the material is disclosed or produced.
3          Designation in conformity with this Order requires:
4                 (a) for information in documentary form (e.g., paper or electronic
5    documents, but excluding transcripts of depositions or other pretrial or trial
6    proceedings), that the Producing Party affix at a minimum, the legend
7    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that contains
8    protected material. If only a portion of the material on a page qualifies for protection, the
9    Producing Party also must clearly identify the protected portion(s) (e.g., by making
10   appropriate markings in the margins).
11         A Party or Non-Party that makes original documents available for inspection need
12   not designate them for protection until after the inspecting Party has indicated which
13   documents it would like copied and produced. During the inspection and before the
14   designation, all of the material made available for inspection shall be deemed
15   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16   copied and produced, the Producing Party must determine which documents, or portions
17   thereof, qualify for protection under this Order. Then, before producing the specified
18   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
19   that contains Protected Material. If only a portion of the material on a page qualifies for
20   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
21   by making appropriate markings in the margins).
22                (b) for testimony given in depositions that the Designating Party identifies
23   the Disclosure or Discovery Material on the record, before the close of the deposition all
24   protected testimony.
25                (c) for information produced in some form other than documentary and for
26   any other tangible items, that the Producing Party affix in a prominent place on the
27   exterior of the container or containers in which the information is stored the legend
28   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,

      PROTECTIVE ORDER                            -6-
1    the Producing Party, to the extent practicable, shall identify the protected portion(s).
2          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
3    to designate qualified information or items does not, standing alone, waive the
4    Designating Party’s right to secure protection under this Order for such material. Upon
5    timely correction of a designation, the Receiving Party must make reasonable efforts to
6    assure that the material is treated in accordance with the provisions of this Order.
7    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
8          6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
9    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
10         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
11   process under Local Rule 37.1 et seq.
12         6.3    The burden of persuasion in any such challenge proceeding shall be on the
13   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
14   to harass or impose unnecessary expenses and burdens on other parties) may expose the
15   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
16   the confidentiality designation, all parties shall continue to afford the material in
17   question the level of protection to which it is entitled under the Producing Party’s
18   designation until the Court rules on the challenge.
19   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
20         7.1    Basic Principles. A Receiving Party may use Protected Material that is
21   disclosed or produced by another Party or by a Non-Party in connection with this Action
22   only for prosecuting, defending or attempting to settle this Action. Such Protected
23   Material may be disclosed only to the categories of persons and under the conditions
24   described in this Order. When the Action has been terminated, a Receiving Party must
25   comply with the provisions of section 13 below (FINAL DISPOSITION).
26         Protected Material must be stored and maintained by a Receiving Party at a
27   location and in a secure manner that ensures that access is limited to the persons
28   authorized under this Order.

      PROTECTIVE ORDER                             -7-
1          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
2    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
3    may disclose any information or item designated “CONFIDENTIAL” only to:
4                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
5    as employees of said Outside Counsel of Record to whom it is reasonably necessary to
6    disclose the information for this Action;
7                 (b) the officers, directors, and employees (including House Counsel) of the
8    Receiving Party to whom disclosure is reasonably necessary for this Action;
9                 (c) Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                (d) the court and its personnel;
13                (e) court reporters and their staff;
14                (f) professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who have
16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                (g) the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information;
19                (h) during their depositions, witnesses, and attorneys for witnesses, in the
20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
22   be permitted to keep any confidential information unless they sign the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
24   by the Designating Party or ordered by the court. Pages of transcribed deposition
25   testimony or exhibits to depositions that reveal Protected Material may be separately
26   bound by the court reporter and may not be disclosed to anyone except as permitted
27   under this Protective Order; and
28                (i) any mediator or settlement officer, and their supporting personnel,

     PROTECTIVE ORDER                                -8-
1    mutually agreed upon by any of the parties engaged in settlement discussions.
2    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
3          IN OTHER LITIGATION
4          If a Party is served with a subpoena or a court order issued in other litigation that
5    compels disclosure of any information or items designated in this Action as
6    “CONFIDENTIAL,” that Party must:
7                 (a) promptly notify in writing the Designating Party. Such notification shall
8    include a copy of the subpoena or court order;
9                 (b) promptly notify in writing the party who caused the subpoena or order
10   to issue in the other litigation that some or all of the material covered by the subpoena or
11   order is subject to this Protective Order. Such notification shall include a copy of this
12   Protective Order; and
13                (c) cooperate with respect to all reasonable procedures sought to be pursued
14   by the Designating Party whose Protected Material may be affected. If the Designating
15   Party timely seeks a protective order, the Party served with the subpoena or court order
16   shall not produce any information designated in this action as “CONFIDENTIAL”
17   before a determination by the court from which the subpoena or order issued, unless the
18   Party has obtained the Designating Party’s permission. The Designating Party shall bear
19   the burden and expense of seeking protection in that court of its confidential material
20   and nothing in these provisions should be construed as authorizing or encouraging a
21   Receiving Party in this Action to disobey a lawful directive from another court.
22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
23         IN THIS LITIGATION
24                (a) The terms of this Order are applicable to information produced by a
25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
26   produced by Non-Parties in connection with this litigation is protected by the remedies
27   and relief provided by this Order. Nothing in these provisions should be construed as
28   prohibiting a Non-Party from seeking additional protections.

      PROTECTIVE ORDER                            -9-
1                 (b) In the event that a Party is required, by a valid discovery request, to
2    produce a Non-Party’s confidential information in its possession, and the Party is subject
3    to an agreement with the Non-Party not to produce the Non-Party’s confidential
4    information, then the Party shall:
5                        (1) promptly notify in writing the Requesting Party and the Non-
6    Party that some or all of the information requested is subject to a confidentiality
7    agreement with a Non-Party;
8                        (2) promptly provide the Non-Party with a copy of the Protective
9    Order in this Action, the relevant discovery request(s), and a reasonably specific
10   description of the information requested; and
11                       (3) make the information requested available for inspection by the
12   Non-Party, if requested.
13                (c) If the Non-Party fails to seek a protective order from this court within 14
14   days of receiving the notice and accompanying information, the Receiving Party may
15   produce the Non-Party’s confidential information responsive to the discovery request. If
16   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
17   information in its possession or control that is subject to the confidentiality agreement
18   with the Non-Party before a determination by the court. Absent a court order to the
19   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
20   court of its Protected Material.
21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Protective Order, the Receiving Party must immediately (a) notify in writing the
25   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
26   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
27   unauthorized disclosures were made of all the terms of this Order, and (d) request such
28   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

      PROTECTIVE ORDER                           -10-
1    attached hereto as Exhibit A.
2    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
3          PROTECTED MATERIAL
4          When a Producing Party gives notice to Receiving Parties that certain
5    inadvertently produced material is subject to a claim of privilege or other protection, the
6    obligations of the Receiving Parties are those set forth in Federal Rule of Civil
7    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
8    may be established in an e-discovery order that provides for production without prior
9    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
10   parties reach an agreement on the effect of disclosure of a communication or information
11   covered by the attorney-client privilege or work product protection, the parties may
12   incorporate their agreement in the stipulated protective order submitted to the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Protective Order. Similarly, no Party waives any right to object on any ground to use in
20   evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
22   Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
23   under seal pursuant to a court order authorizing the sealing of the specific Protected
24   Material at issue. If a Party’s request to file Protected Material under seal is denied by
25   the court, then the Receiving Party may file the information in the public record unless
26   otherwise instructed by the court.
27   13.   FINAL DISPOSITION
28         After the final disposition of this Action, as defined in paragraph 4, within 60 days

      PROTECTIVE ORDER                           -11-
1    of a written request by the Designating Party, each Receiving Party must return all
2    Protected Material to the Producing Party or destroy such material. As used in this
3    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
4    summaries, and any other format reproducing or capturing any of the Protected Material.
5    Whether the Protected Material is returned or destroyed, the Receiving Party must
6    submit a written certification to the Producing Party (and, if not the same person or
7    entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
8    where appropriate) all the Protected Material that was returned or destroyed and (2)
9    affirms that the Receiving Party has not retained any copies, abstracts, compilations,
10   summaries or any other format reproducing or capturing any of the Protected Material.
11   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
12   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
13   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
14   consultant and expert work product, even if such materials contain Protected Material.
15   Any such archival copies that contain or constitute Protected Material remain subject to
16   this Protective Order as set forth in Section 4 (DURATION).
17   14.   VIOLATION
18         Any violation of this Order may be punished by appropriate measures including,
19   without limitation, contempt proceedings and/or monetary sanctions.
20         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22   DATED: December 12, 2019
23
24   _____________________________________
25   HON. ROZELLA A. OLIVER
     United States Magistrate Judge
26
27
28

     PROTECTIVE ORDER                            -12-
1                                            EXHIBIT A

2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3    I, _____________________________ [print or type full name], of

4    _________________ [print or type full address], declare under penalty of perjury that I

5    have read in its entirety and understand the Protective Order that was issued by the

6    United States District Court for the Central District of California on December 12, 2019

7    in the case of Karla Garcia Aranda et al. v. County of Los Angeles et al.,

8    19-cv-01770-RGK (RAO). I agree to comply with and to be bound by all the terms of

9    this Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11   that I will not disclose in any manner any information or item that is subject to this

12   Protective Order to any person or entity except in strict compliance with the provisions of

13   this Order.

14   I further agree to submit to the jurisdiction of the United States District Court for the

15   Central District of California for enforcing the terms of this Protective Order, even if

16   such enforcement proceedings occur after termination of this action. I hereby appoint

17   __________________________ [print or type full name] of

18   _______________________________________ [print or type full address and telephone

19   number] as my California agent for service of process in connection with this action or

20   any proceedings related to enforcement of this Protective Order.

21
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28

      PROTECTIVE ORDER                            -13-
